                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION
                          NO. 4:00-CR-15-1H

UNITED STATES OF AMERICA,               )
                                        )
     v.                                 )
                                        )
HERMAN BROWN,                           )                    ORDER
                                        )
     Defendant.                         )
                                        )



     This    matter    is     before    the    court   on    defendant’s     motion

requesting   this     court    direct    the   Bureau   of    Prisons   to   grant

defendant a full 12 months in a halfway house prior to release.

Halfway house placement and timing is determined by the Bureau of

Prisons.    Therefore, this motion is DENIED.

     This 30th day of March 2021.




                                __________________________________
                                Malcolm J. Howard
                                Senior United States District Judge

At Greenville, NC
#26




       Case 4:00-cr-00015-H Document 88 Filed 03/31/21 Page 1 of 1
